DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 148 (paragraph 0040).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 287 (Fig. 2B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The disclosure is objected to because of the following informalities:
Paragraphs 0061 and 0062 are identical;
Paragraph 0064, third line from the end, “place” should be –placed--;
Paragraph 0066, line 2, “immersion” should be –inversion--; and
Paragraphs 0088-0089, describe embodiments not in the Figures and use reference numeral that have already been used for other elements.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 7, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 11, line 5, after “system” the phrase “to deposit” should be added as the line as is does not make sense.

Claims 7 and 17 recites the limitation "the unused powder" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-13 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeMuth et al (2017/0120332).
DeMuth et al disclose a process and apparatus of reclaiming unused material in an additive manufacturing system that includes a support surface, a printhead (electron beam) to print a layer shape, a material deposition system for dispensing a powder layer, and inversion mechanism for collecting unused powder for reuse.  The build surface is inverted (turned upside down) and shaken (vibrated) to remove the powder.  See especially claims 1, 5, 7 and 8; paragraph 0147; and Fig. 11A and 11B.

Claim(s) 1-4, 6, 9-14, 16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pourcher et al (2018/0236504).
Pourcher et al disclose a process and apparatus of reclaiming unused material in an additive manufacturing system that includes a support surface, a printhead (electron beam) to print a layer shape, a material deposition system for dispensing a powder layer, and inversion mechanism for collecting unused powder for reuse.  The build surface is inverted (turned upside down) and shaken (vibrated) to remove the powder.  The vibration is performed by mechanical means (pneumatic striker 120). The inversion mechanism has a supporting mechanism (locking .

Claim(s) 1-3, 6-7, 9-13, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2018/154283.
The reference discloses a process and apparatus of reclaiming unused material in an additive manufacturing system that includes a support surface (build platform 202) for supporting a build surface (substrate 206), a printhead (irradiation device 223) to print a layer shape, a material deposition system for dispensing a powder layer (doser 220 and wiper 221), and inversion mechanism (mechanical manipulator 205/ receptacle 207) for collecting unused powder for reuse.  See Figs. 7-10 and pages 22, line 9 through page 26, line 14.  As seen in Fig. 9 the manipulator 207 is lowered (1-3), the build surface is raised and locked in place (4), the build surface is inverted (turned upside down 180º) and unused powder is removed to container 226 (build volume) (5,6).  The powder is then transferred to the doser for reuse.  The manipulator can be agitated by ultrasonic vibration to help remove the powder (page 25, lines 1-3).  The manipulator has a clasping mechanism which includes a locking portion (109a, 109b) that support the build surface from below and a retaining catch (piece next to 109b, in Fig. 3) that contacts the top surface of the build surface.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/154283 in view of Tjellesen et al (2020/0324467).
WO 2018/154283 is described above.  The reference uses ultrasonic means to apply vibration to remove the unused powder.  It would have been obvious to one of ordinary skill in the art to use piezoelectric means instead because these are considered alternative means for moving powder in the art as evidenced by Tjellesen et al (paragraph 0086).

Claims 1, 2, 9-12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swartz et al (2016/0082695, Swartz 1) in view of Swartz et al (2018/0264732, Swartz 2).
Swartz 1 discloses a process and apparatus for additive manufacturing.  The process includes using a printhead to apply liquid to a substrate, depositing powder material, flipping the substrate over and applying vibration to remove powder that is not adhering to the liquid.  See paragraphs 0058-0059.  Swartz1 does not indicate what happens to the removed powder.  It would have been obvious to one of ordinary skill in the art to recycle the powder of Swartz 1 because this is done in similar processes in the art as evidenced by Swartz 2 (see claim 25) and it saves on the cost of materials.
Claims 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Swartz et al (2016/0082695, Swartz 1) in view of Swartz et al (2018/0264732, Swartz 2) as applied to claims 1, 2, 9-12, 19 and 20 above, and further in view of Tjellesen et al (2020/0324467).
Swartz 1 does not indicate how the substrate is vibrated to remove the powder.  It would have been obvious to one of ordinary skill in the art to use piezoelectric means because piezoelectric means are used in the art for moving powder as evidenced by Tjellesen et al (paragraph 0086).

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210.  The examiner can normally be reached on Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1743